Citation Nr: 0123024	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-08 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether discontinuance of the veteran's nonservice-connected 
pension on the basis that his countable income exceeded the 
limit set by law for a recipient with one dependent was 
proper.



REPRESENTATION

Appellant represented by:	Denise M. Mercherson, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of August 1997 from 
the Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) which notified the veteran that his 
pension benefits were being discontinued because his family 
income exceeded the income limit set by law for a veteran 
with one dependent.  


REMAND

The veteran was scheduled to have a hearing at the RO on July 
31, 2001, before a traveling Member of the Board.  He failed 
to appear for that hearing.  Subsequently, however, in a 
letter dated in August 2001, the veteran's attorney requested 
a new hearing date on the basis that the veteran had been 
unable to appear previously due to an urgent medical 
appointment.  Such a request may be granted if good cause has 
been shown for the failure to appear.  See 38 C.F.R. 
§ 20.704(d) (2000).  In a letter dated in September 2001, the 
Board granted the motion to reschedule the hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


